Citation Nr: 0829773	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  06-06 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran has confirmed active service from August 1977 to 
April 1978.  These dates were verified by the service 
department in January 2005.  The veteran's personnel records 
are contained in the claims folder and also confirm active 
duty from August 1977 to April 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision of the 
Seattle, Washington, regional office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran appeared at a hearing at the RO before the 
undersigned Veterans Law Judge in July 2008.  A transcript of 
this hearing is in the claims folder. 

The veteran submitted additional evidence to the Board in 
August 2008.  He did not submit a waiver of RO review of this 
material.  However, a review of the claims folder indicates 
that the additional evidence consists solely of a copy of a 
VA examination that was previously considered.  Therefore, 
the Board may proceed with review of this case without a 
waiver. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he has developed hearing loss as a 
result of active service.  He notes that hearing loss was 
shown on his entrance examination, but argues that exposure 
to constant noise during four months of working around diesel 
engines in the motor pool aggravated his hearing loss.  The 
veteran further contends that he now has tinnitus as a result 
of his hearing loss.  Finally, the veteran and his 
representative contend that the July 2005 opinions were 
inadequate, in that they failed to specifically comment on 
aggravation or provide reasons and bases.  

A review of the evidence shows that the veteran was afforded 
a VA audiology examination in July 2005.  The examiner 
reviewed the claims folder and noted mild hearing loss from 
May 1977 with "little change" over the period from 1977 to 
1978.  However, the Board notes that "little change" suggest 
the possibility that there was change.  The Board believes 
that an additional opinion is required in order to address 
this possibility.  

Furthermore, the July 2005 examiner did not address whether 
or not the veteran's hearing loss had increased in severity 
since discharge from service and, if so, whether or not this 
was the result of noise exposure during service.  In this 
regard, the Board also notes that the test results for the 
veteran's left ear were considered unreliable, and the 
veteran has not been afforded an additional hearing 
examination since July 2005.  Therefore, the Board finds that 
the veteran should be scheduled for a new VA audiology 
examination in order to ascertain the nature and etiology of 
his hearing loss and tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding records 
of treatment received by the veteran 
for the disabilities at issue from VA 
and non-VA medical providers should be 
obtained and made part of the record.

2. Schedule the veteran for a VA 
audiological examination.  All 
indicated tests and studies should be 
conducted.  The claims folder must be 
provided to the examiner for use in the 
study of this case, and the examiner 
should note in the examination report 
that the folder has been reviewed.  

After the review of the record and 
examination, the examiner should 
attempt to express the following 
opinions: 1) Did the veteran's pre-
existing bilateral hearing loss 
increase in severity to any extent 
during active service?  If there was an 
increase in severity, is it as likely 
as not that the increase was beyond the 
natural progression?  2) Is it as 
likely as not that any portion of the 
veteran's current hearing loss was the 
result of noise exposure during active 
service?  3) Is it as likely as not 
that the veteran's tinnitus was the 
result of noise exposure during active 
service?

The reasons and bases for all opinions 
should be provided in full. 

3.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  






The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




